Citation Nr: 1022011	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  00-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impotence, to 
include secondary to service-connected ilio inguinal nerve 
entrapment syndrome.  

2.  Entitlement to service connection for bilateral pes 
planus, claimed as left foot pain.  

3.  Entitlement to service connection for chondromalacia and 
torn meniscus of the left knee.  

4.  Entitlement to service connection for a left hip 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to October 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which, in part, denied service 
connection for the disabilities at issue on appeal.  The 
Board remanded the appeal for additional development in 
August 2003.  A videoconference hearing before a member of 
the Board was held in November 2005.  In February 2006, the 
Board, in part, remanded the issues on appeal for additional 
development.  


REMAND

As noted above, the Veteran testified at a hearing at 
videoconference before a member of the Board in November 
2005.  However, the Board member who conducted that hearing 
is no longer employed by VA.  By letter dated in May 2010, 
the Veteran was so advised, and promptly replied that he 
wished to be rescheduled for another videoconference hearing.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The Veteran should be afforded a 
videoconference hearing before a Veterans 
Law Judges as soon as possible.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.




_________________________________________________
RAYMOND FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

